 

"` FRLED

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

 

  

 

 

 

_ ,\ 31-
\.

UNITED STATES DISTRICT CoURT _ ass ti

:1` T "‘F C.§L`FCJF!‘~|!A
1 .

 

 

soUTHERN DIsTRICT oF CALIFORNIA BY ' ivth '
UNITED sTATEs oF AMERICA JUDGMENT IN A CRIMINAL CASE
V (For Offenses Colnmitted On or After November l, 1987)

RUBEN ROJAS BOJORQUEZ (01)
Case Number: lSCRZ'/' l 3-AJB

Jamal S. Muhammad FD

Defendant’s Attomey
REGISTRATION No. 37521008

\:I _
THE DEFENDANTZ
pleaded guilty to count(S) One Of the Indictmel'lt

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number§s[
1821546(a) ' Fraud and Misuse of Entry Document l
The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
|:] The defendant has been found not guilty on count(s)
|:| Count(s) dismissed on the motion of the United States.

 

Assessment : $lO0.00 - R€mitt€d

JVTA Assessment*: $

|:l _
*Justice for Victims of Trafficking Act of 201 5, Pub. L. No. 114-22.

Fine Waived m Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

October 22. 2018 ,,

W:entence ; 2 :

C/IaoN. ANTHONY J. BATTAGLIA
UNITED STATES DISTRICT JUDGE

18CR2713-AJB

 

` 46

AO 24_5B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: RUBEN ROJAS BOJORQUEZ (0 l) Judgment - Page 2 of 2
CASE NUMBER: l 8CR2713-A]B

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term
TEN (l()) MONTHS

l:l Sentence imposed pursuant to Title 8 USC Section 1326(b).

l:l The court makes the following recommendations to the Bureau of Prisons:

|:| The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district

[| at _ A.M. on

 

|II as notified by the United States Marshal.

The defendant shall Surrender for service of sentence at the institution designated by the Bureau of
Prisons:

l:l on or before
l:l as notified by the United States Marshai.

l:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on 110
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

18CR2713-AJB

 

 

